Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered April 20, 2007. The judgment convicted defendant, upon his plea of guilty, of sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of sexual abuse in the first degree (Penal Law § 130.65 [3]). Contrary to defendant’s contention, the sentence is not unduly harsh or severe. As defendant correctly concedes, he failed to preserve for our review his challenge to the duration of the order of protection (see People v Nieves, 2 NY3d 310, 315-317 [2004]; People v Lake, 45 AD3d 1409, 1410-1411 [2007], lv denied 10 NY3d 767 [2008]), and we decline to exercise our power to review that challenge as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]; cf. Lake, 45 AD3d at 1410). Present—Centra, J.P, Lunn, Fahey, Peradotto and Gorski, JJ.